                 Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 1 of 22



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant 574 ESCUELA, LLC.
 5
 6                              UNITED STATES DISTRICT COURT FOR THE
 7                                NORTHERN DISTRICT OF CALIFORNIA
 8                                                    Case No. 18-cv-06777-JD
     PETER STROJNIK,                    )
 9                                      )
                          Plaintiff,    )             MEMORANDUM OF POINTS AND
10                vs.                   )             AUTHORITIES IN SUPPORT OF
                                        )             DEFENDANT’S MOTION TO DISMISS
11                                      )             FIRST AMENDED COMPLAINT
     574 ESCUELA, LLC DBA MONTE CRISTO )              PURSUANT TO FED. R. CIV. P.
12   INN B&B                            )             12(B)(1) AND (6)
                                        )
13                        Defendant.    )
     __________________________________ )             Date: May 9, 2019
14                                                    Courtroom: 11
                                                      Time: 10 a.m.
15
                                                      Hon. James Donato
16
17                                                    Complaint filed: November 2, 2018
18
19
20
21
22
23
24
25
26
27
28

     Memo in Support of Motion to Dismiss Complaint
                     Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 2 of 22



 1                                                     TABLE OF CONTENTS
 2
 3 INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 4
 5 ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 6             I.       STROJNIK LACKS STANDING OR FAILS TO STATE A CLAIM UNDER
                        THE ADA FOR ALLEGED WEBSITE ACCESSIBILITY . . . . . . . . . . . . . . . 2
 7
                        A.       Strojnik Cannot Show An Injury In Fact. . . . . . . . . . . . . . . . . . . . . . . . . 2
 8
                                 1.       Strojnik Encountered No Barrier To The Use Of Defendant’s
 9                                        Facilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
10                               2.       Defendant’s Website Is Not A Public Accommodation. . . . . . . . 3
11                               3.       The DOJ Has Opined That The Regulations Only Require A
                                          “Place Of Public Accommodation” To Provide Reasonable
12                                        Alternatives. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
13                      B.       There Is No Causal Connection Between Any Alleged “Injury” And
                                 Defendant’s Conduct. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
14
               II.      STROJNIK LACKS STANDING PURSUANT TO CALIFORNIA’S UNRUH
15                      ACT TO BRING HIS SECOND AND THRID CAUSES OF ACTION . . . . . 6
16                      A.       The Unruh Act Does Not Apply To Alleged Discrimination Suffered By
                                 Parties Outside California. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
17
                        B.       Strojnik Never Was Denied Lodging. . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
18
                        C.       Strojnik’s Second Of Action Fails To State A Claim. . . . . . . . . . . . . . . 8
19
               III.     STROJNIK DOES NOT HAVE A SEPARATE CLAIM UNDER THE
20                      UNRUH ACT FOR THE IDENTICAL CONDUCT THAT IS THE BASIS OF
                        STROJNIK’S DISABLED PERSONS ACT CLAIM. . . . . . . . . . . . . . . . . . . . 9
21
               IV.      STROJNIK DOES NOT HAVE STANDING TO ASSERT CLAIMS UNDER
22                      THE ADA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
23                      A.       Standing Requirements Under The ADA For Any Claims. . . . . . . . . . 10
24                      B.       Strojnik Does Not Allege An “Imminent Injury.” . . . . . . . . . . . . . . . . 10
25                      C.       Strojnik Fails To Establish That He Personally Suffered An “Injury In
                                 Fact.” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
26
               V.       PLAINTIFF’S NEGLIGENCE CLAIM SHOULD BE DISMISSED FOR
27                      FAILING TO STATE A CLAIM OR FOR LACK OF SUPPLEMENTAL
                        JURISDICTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
28

      Memo in Support of Motion to Dismiss Complaint                    -i-
                 Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 3 of 22



 1
                       A.       There Is No Viable Negligence Claim. . . . . . . . . . . . . . . . . . . . . . . . . . 14
 2
                       B.       Negligence Cannot Be Based On The ADA. . . . . . . . . . . . . . . . . . . . . 14
 3
                       C.       Plaintiff’s Request For Punitive Damages Should Be Stricken.. . . . . . 15
 4
     CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Memo in Support of Motion to Dismiss Complaint                 -ii-
                     Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 4 of 22



 1                                                    TABLE OF AUTHORITIES
 2 Cases
 3 Access Now, Inc. v. Sw. Airlines, Co., 227 F. Supp. 2d 1312, 1321 (S.D. Fla. 2002) . . . . . 4
 4 Advocates for Individuals with Disabilities LLC v. WSA Props. LLC, 210 F. Supp. 3d 1213,
   1223 (D. Ariz. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 13
 5
   Anderson v. Macy's Inc., 2012 U.S. Dist. LEXIS 108569 at *4 (W.D. Pa. Aug. 2, 2012) . . 3
 6
   Ariz. ex rel. Goddard v. Harkins Amusement Enters., 603 F.3d 666, 670 (9th Cir. 2010) . . 3
 7
   Auer v. Robbins, 519 U.S. 452, 461, 117 S. Ct. 905, 137 L. Ed. 2d 79 (1997). . . . . . . . . . . 5
 8
   Brooke v. Capitol Regency LLC, 2017 U.S. Dist. LEXIS 75428 (E.D.Cal. May 17, 2017)
 9 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
10 Brooke v. Choice Hotels Int'l, Inc., 2016 U.S. Dist. LEXIS 60062, at pp. 7-8 (S.D. Cal. May
   5, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12
11
   Brooke v. DS Hospitality, LLC, Case No. 16-cv-06750-VC (N.D.Cal. Dec. 15, 2016) . . . 11
12
   Brooke v. H&K P'ship, 2016 U.S. Dist. LEXIS 148572, at 5 (E.D. Cal. Oct. 26, 2016) . . . 2,
13                                                                                                                                          10
14 Brooke v. Newport Hotel Holding LLC, 2016 U.S. Dist. LEXIS 187101, at 9 n.3 (C.D. Cal.
   Apr. 29, 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
15
   Brooke v. Pacific Gateway Ltd., 2017 U.S. Dist. LEXIS 70957 (S.D. Cal. May 9, 2017)
16 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
17 Brooke v. Peterson, 185 F. Supp. 3d 1203, 1209-10 (C.D. Cal. 2016) . . . . . . . . . . . . . . 6, 13
18 Brooke v. RK Inv. Props., 2018 U.S. Dist. LEXIS 9120, at 3 (N.D. Cal. Jan. 19, 2018) . . 11
19 Brooke v. The Irvine Company, LLC, 2016 U.S. Dist. LEXIS 194454 (C.D. Cal. Oct. 7,
   2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
20
   Cal. ex rel. Younger v. Andrus, 608 F.2d 1247, 1249 (9th Cir. 1979) . . . . . . . . . . . . . . . . . . 2
21
   Chapman v. Pier 1 Imports, Inc., 631 F.3d 939, 946 (9th Cir. 2011). . . . . . . . . . . . . . . . . 2, 3
22
   Christensen v. Harris Cnty., 529 U.S. 576, 587, 120 S. Ct. 1655, 1663 (2000) . . . . . . . . . . 5
23
   Cullen v. Netflix, Inc., 880 F.Supp.2d 1017, 1023 (N.D. Cal. 2012). . . . . . . . . . . . . . . . . . . 3
24
   Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1044 (9th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . 3
25
   D’Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1037 (9th Cir. 2008) . . . . . 12
26
   Gomez v. Bang & Olufsen Am., Inc., 2017 U.S. Dist. LEXIS 15457, *12-13 (S.D. Fla. Feb.
27 2, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4
28 Gorecki v. Dave & Buster's, Inc., 2017 U.S. Dist. LEXIS 187208, at *14 (C.D. Cal. Oct. 10,

       Memo in Support of Motion to Dismiss Complaint                      -iii-
                     Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 5 of 22



 1 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 2 Guerra v. W. L.A. Coll., 2018 U.S. Dist. LEXIS 141029, at *19-20 (C.D. Cal. Aug. 20,
   2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15
 3
   Haynes v. Genesco, Inc., 2018 U.S. Dist. LEXIS 5939, at *5 (S.D. Fla. Jan. 11, 2018) . . . 4
 4
   Jancik v. Redbox Automated Retail, LLC, 2014 U.S. Dist. LEXIS 67223, at 21-22 (C.D.
 5 Cal. May 14, 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 6 Jankey v. Lee, 55 Cal.4th 1038, 1045, 150 Cal. Rptr. 3d 191, 290 P.3d 187 (2012) . . . . . 10
 7 Konkol v. Oakwood Worldwide Local, LLC, 2015 U.S. Dist. LEXIS 67, at *12-13 (C.D.
   Cal. Jan. 2, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 8
   Krusi v. Bear, Stearns & Co.,144 Cal.App.3d 664, 679 (1983) . . . . . . . . . . . . . . . . . . . . . 15
 9
   Lee v. Bank of Am., 218 Cal. App. 3d 914, 920 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
10
   Loving v. Princess Cruise Lines, Ltd., 2009 U.S. Dist. LEXIS 130477(C.D. Cal. Mar. 5,
11 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
12 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561, 112 S.Ct. 2130, 119 L.Ed.2d 351
   (1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
13
   Monaghan v. El Dorado Cnty. Water Agency, 2012 U.S. Dist. LEXIS 14900, at *26 (E.D.
14 Cal. Feb. 6, 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
15 Moore v. Greyhound Bus Lines, Inc., 2018 U.S. Dist. LEXIS 114661, at 4 (S.D. Cal. July
   10, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
16
   Ouellette v. Viacom, 2011 U.S. Dist. LEXIS 52570 at *4-5 (D. Mont. Mar. 31, 2011) . . . 3
17
   Rendon v. Valleycrest Prods., Inc., 294 F.3d 1279, 1283-84 (11th Cir. 2002) . . . . . . . . . . . 3
18
   Reycraft v. Lee, 177 Cal. App. 4th 1211, 1224 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8
19
   Rodriguez v. Barrita, Inc., 10 F. Supp. 3d 1062, 1076 (N.D. Cal. 2014) . . . . . . . . . . . . . . . 8
20
   Salazar v. Eastin, 9 Cal.4th 836, 857 (1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
21
   Scarborough v. Brown Group, Inc., 935 F. Supp. 954, 964 (W.D. Tenn. 1995) . . . . . . . . 15
22
   Schelb v. Stein 190 Cal.App.4th 1440, 1448 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
23
   Sierra Club v. Morton, 405 U.S. 727, 740, 92 S. Ct. 1361, 31 L. Ed. 2d 636 (1972). . . . . . 3
24
   Skidmore v. Swift & Co., 323 U.S. 134, 140, 65 S. Ct. 161, 89 L. Ed. 124 (1944) . . . . . . . . 5
25
   Spokeo, Inc. v. Robins, _U.S._, p 8, 136 S.Ct. 1540, 1548, 194 L.Ed.2d 635 (2016). . . 2, 10
26
   Stock W., Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) . . . . . . . . . . . . 2
27
   Summers v. Earth Island Inst., 555 U.S. 488, 496, 129 S. Ct. 1142, 173 L. Ed. 2d 1 (2009)
28 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

       Memo in Support of Motion to Dismiss Complaint                      -iv-
                    Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 6 of 22



 1 Surrey v. TrueBeginnings, LLC (2008) 168 Cal. App. 4th 414, 419 . . . . . . . . . . . . . . 8
 2 Tat Tohumculuk, A.S. v. HJ Heinz Company, 2013 U.S. Dist. LEXIS 162592 (E.D.Cal.
   November 13, 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 3
   United States ex rel. Knapp v. Calibre Sys., 2011 U.S. Dist. LEXIS 119589, at *14 (C.D.
 4 Cal. Oct. 17, 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
 5 United States v. AMC Entm’t, Inc., 245 F.Supp.2d 1094, 1100 (C.D. Cal. 2003) . . . . . . . . 5
 6 Urhausen v. Longs Drug Stores Cal., Inc., 155 Cal. App. 4th 254, 265-66 (2007) . . . . . . . 8
 7 Vigil v. Leavitt, 381 F.3d 826, 835 (9th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 8 Warner v. Tinder Inc., 105 F. Supp. 3d 1083, 1099 (C.D. Cal. 2015) . . . . . . . . . . . . . . . . . 6
 9 Westbrook v. DTG Operations, Inc., 2007 U.S. Dist. LEXIS 14653, at *18-19 (D. Nev. Feb.
   28, 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
10
   Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir. 2000) . . . . . . . 3
11
12 Statutes
13 Civil Code § 54.3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 10
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Memo in Support of Motion to Dismiss Complaint                    -v-
                  Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 7 of 22



 1                                                    INTRODUCTION
 2            Defendant moves to dismiss all causes of action of the Complaint for lack of
 3 standing. Strojnik, along with his son, Peter K. Strojnik, is a serial, high volume Americans
 4 with Disabilities Act plaintiff, who has filed numerous lawsuits against hotels all over
 5 California. See Brooke v. The Irvine Company, LLC, 2016 U.S. Dist. LEXIS 194454 (C.D.
 6 Cal. Oct. 7, 2016) (noting that during 2016 Strojnik had filed more than 150 cases in the
 7 Central District alone). Strojnik is a lawyer of significant notoriety in Arizona who is
 8 currently suspended from the practice of law in Arizona on July 11, 2018 because of his
 9 ADA complaints.
10 https://www.azbar.org/newsevents/newsreleases/2018/07/interimsuspension-peterstrojnik/
11            Strojnik lacks standing to bring claims under either section of the Unruh Act on his
12 “website accessibility” claims, since he alleges that any potential discrimination occurred
13 when he viewed Defendant’s website from his home in Maricopas County, Arizona.
14 Complaint, ¶ 13. As numerous cases hold, there is no extraterritorial application of the
15 Unruh Act, and specifically no protection for out-of-state plaintiffs viewing a website from
16 outside of California.
17            He fails to state a claim under the ADA for “website accessibility” as the hotel’s
18 website is not a “public accommodation” under the ADA, there is insufficient nexus
19 between the website and any alleged discrimination, and the Department of Justice (“DOJ”)
20 interpretations of its ADA regulations clearly state that (1) alternative methods of reserving
21 a room, such as a 24/7 telephone line are satisfactory, (2) the DOJ has revoked its proposed
22 rule-making regarding website accessibility, and (3) has explicitly informed Congress that
23 technical non-compliance with website regulations was never intended to be a violation of
24 the ADA.1
25            Strojnik has never visited the hotel and therefore did not actually experience any
26
27            1
          Strojnik’s claims of alleged “disability” are also suspect and by no means
28 acknowledged as having any validity here.

     Memo in Support of Motion to Dismiss Complaint        -1-
                   Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 8 of 22



 1 alleged “barriers.” Strojnik’s negligence claim fails because (1) the hotel owed no duty at
 2 all to a non-guest, (2) Strojnik did not suffer any cognizable damages by viewing a website
 3 and (3) the negligence claim is based entirely on “knowing and intentional” conduct.
 4 Accordingly, the Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(1) and
 5 (6).
 6                                                    ARGUMENT
 7                                   I.
        STROJNIK LACKS STANDING OR FAILS TO STATE A CLAIM UNDER THE
 8                ADA FOR ALLEGED WEBSITE ACCESSIBILITY
 9            A disabled person claiming access discrimination in violation of the ADA must
10 establish Article III standing in order to maintain their lawsuit. Chapman v. Pier 1 Imports,
11 Inc., 631 F.3d 939, 946 (9th Cir. 2011). Article III standing requires that a plaintiff must
12 have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of
13 the defendant, and (3) that it is likely to be redressed by a favorable judicial decision.
14 Spokeo, Inc. v. Robins, _U.S._, p 8, 136 S.Ct. 1540, 1548, 194 L.Ed.2d 635 (2016), citing
15 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561, 112 S.Ct. 2130, 119 L.Ed.2d 351
16 (1992). Plaintiff has the burden of establishing the existence of these three elements, and
17 must clearly allege facts demonstrating each element. Id.
18            “To establish standing to pursue injunctive relief under the ADA, a plaintiff must
19 also “demonstrate a ‘real and immediate threat of repeated injury’ in the future.” Brooke v.
20 H&K P'ship, 2016 U.S. Dist. LEXIS 148572, at 5 (E.D. Cal. Oct. 26, 2016) citing Chapman
21 v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). Because its jurisdiction is
22 limited, “[a] federal court is presumed to lack jurisdiction in a particular case unless the
23 contrary affirmatively appears.” Stock W., Inc. v. Confederated Tribes, 873 F.2d 1221, 1225
24 (9th Cir. 1989) (citing Cal. ex rel. Younger v. Andrus, 608 F.2d 1247, 1249 (9th Cir. 1979)).
25 A.         Strojnik Cannot Show An Injury In Fact.
26            1.       Strojnik Encountered No Barrier To The Use Of Defendant’s Facilities.
27            An “injury in fact” must be “concrete and particularized” and “actual or imminent,”
28 not conjectural or hypothetical. Lujan, 504 U.S. at 560. This includes a “requirement that a

     Memo in Support of Motion to Dismiss Complaint      -2-
                   Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 9 of 22



 1 party seeking review must allege facts showing that he is himself adversely affected.”
 2 Sierra Club v. Morton, 405 U.S. 727, 740, 92 S. Ct. 1361, 31 L. Ed. 2d 636 (1972). The
 3 injury in fact element is met when a disabled plaintiff has personally encountered a barrier
 4 violating the ADA. Chapman, 631 F.3d at 947 (citing Doran v. 7-Eleven, Inc., 524 F.3d
 5 1034, 1044 (9th Cir. 2008)). In his First Cause of Action, Plaintiff merely alleges that when
 6 he went to reserve an ADA-accessible room, none were available. Complaint, ¶ 21. He
 7 does not allege that he was unable to reserve such a room. Id. “To survive a motion to
 8 dismiss, Plaintiff must claim an actual (not hypothetical) impediment to the use of
 9 Defendant’s retail location.” Gomez v. Bang & Olufsen Am., Inc., 2017 U.S. Dist. LEXIS
10 15457, *12-13 (S.D. Fla. Feb. 2, 2017)(website did not impede use of physical facilities).
11            2.       Defendant’s Website Is Not A Public Accommodation.
12            Title III of the ADA prohibits discrimination in “public accommodations.” In order
13 to state a discrimination claim under Title III, a plaintiff must show among other things,
14 that “the plaintiff was denied a public accommodation by the defendant because of his
15 disability.” Ariz. ex rel. Goddard v. Harkins Amusement Enters., 603 F.3d 666, 670 (9th Cir.
16 2010).
17            The Ninth Circuit has applied the “narrow definition of ‘place of public
18 accommodation,’” holding that a “place of public accommodation” under the ADA is
19 limited to “an actual physical place.” Cullen v. Netflix, Inc., 880 F.Supp.2d 1017, 1023
20 (N.D. Cal. 2012) quoting Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114
21 (9th Cir. 2000). See also, Rendon v. Valleycrest Prods., Inc., 294 F.3d 1279, 1283-84 (11th
22 Cir. 2002)( Congress’ clear intent is that Title III of the ADA governs solely access to
23 physical, concrete places of public accommodation).
24            A website is not a place of public accommodation. Jancik v. Redbox Automated
25 Retail, LLC, 2014 U.S. Dist. LEXIS 67223, at 21-22 (C.D. Cal. May 14, 2014); Anderson v.
26 Macy's Inc., 2012 U.S. Dist. LEXIS 108569 at *4 (W.D. Pa. Aug. 2, 2012); (“Since a
27 website is not a physical accommodation, the Title III claim against Macy’s Online must be
28 dismissed.”); Ouellette v. Viacom, 2011 U.S. Dist. LEXIS 52570 at *4-5 (D. Mont. Mar. 31,

     Memo in Support of Motion to Dismiss Complaint   -3-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 10 of 22



 1 2011) (holding a website by itself is not a physical place and the plaintiff did not allege a
 2 sufficient connection between the website and a physical structure); Access Now, Inc. v. Sw.
 3 Airlines, Co., 227 F. Supp. 2d 1312, 1321 (S.D. Fla. 2002) (granting defendant's motion to
 4 dismiss because plaintiff failed to establish a nexus between southwest.com and any
 5 restriction on the full enjoyment of a physical, concrete place of public accommodation).
 6 “[T]he majority of courts agree that websites are not covered by the ADA unless some
 7 function on the website hinders the full use and enjoyment of a physical space.” Gomez,
 8 2017 U.S. Dist. LEXIS 15457, *6-9 (S.D. Fla. Feb. 2, 2017).
 9            As the Court stated in Gomez, and which is especially apt here,
10            Plaintiff’s grievance seems to be that Defendant’s website does not provide a
              blind person with the same online-shopping experience as non-disabled
11            persons. However, the ADA does not require places of public accommodations
              to create full-service websites for disabled persons. . . . All the ADA requires
12            is that, if a retailer chooses to have a website, the website cannot impede a
              disabled person’s full use and enjoyment of the brick-and-mortar store. To
13            survive a motion to dismiss, Plaintiff must claim an actual (not hypothetical)
              impediment to the use of Defendant's retail location.
14
     Gomez, 2017 U.S. Dist. LEXIS 15457, *12-13 (S.D. Fla. Feb. 2, 2017) (emphasis added).
15
              In another similar case, Haynes v. Genesco, Inc., 2018 U.S. Dist. LEXIS 5939, at *5
16
     (S.D. Fla. Jan. 11, 2018), the plaintiff contended that the website itself is a public
17
     accommodation and an extension of Defendant’s stores. “Plaintiff does not, however, allege
18
     that the partially-inaccessible website impedes his access to Defendant's physical stores. In
19
     the absence of such allegations, Plaintiff has failed to state a violation of Title III.” Id.
20
              Similarly, in this case, Strojnik does not allege that the website has a substantial
21
     nexus to the hotel itself, nor does he allege that he was prevented from using the
22
     Defendant’s hotel because he allegedly was unable to reserve an ADA-compliant hotel
23
     room. Strojnik was perfectly free to call the hotel, email the hotel, speak to a reservations
24
     operator or simply arrive at the hotel in person and request an ADA accessible room. Not
25
     having an ADA-compliant hotel room available on the Defendant hotel’s website is no
26
     impediment to Strojnik’s use of the hotel, and his First Cause of Action therefore does not
27
     allege a violation of the ADA pursuant to Fed. R. Civ. P. 12(b)(6) and therefore fails to
28

     Memo in Support of Motion to Dismiss Complaint   -4-
                   Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 11 of 22



 1 allege an injury in fact to establish Article III standing.
 2            3.       The DOJ Has Opined That The Regulations Only Require A “Place Of
                       Public Accommodation” To Provide Reasonable Alternatives.
 3
              The DOJ is the agency charged with enforcing Title III and promulgating regulations
 4
     implementing it. United States v. AMC Entm’t, Inc., 245 F.Supp.2d 1094, 1100 (C.D. Cal.
 5
     2003). The DOJ has stated that “covered entities with inaccessible Web sites may comply
 6
     with the ADA’s requirement for access by providing an accessible alternative, such as a
 7
     staffed telephone line, for individuals to access the information, goods, and services of their
 8
     Web site.” Nondiscrimination on the Basis of Disability, 75 Fed. Reg. at 43466. Gorecki v.
 9
     Dave & Buster's, Inc., 2017 U.S. Dist. LEXIS 187208, at *14 (C.D. Cal. Oct. 10, 2017); see
10
     also, https://www.ada.gov/websites2.htm (“An agency with an inaccessible website may
11
     also meet its legal obligations by providing an alternative accessible way for citizens to use
12
     the programs or services, such as a staffed telephone information line.”).
13
              DOJ’s views “are entitled to so-called Skidmore deference insofar as they ‘constitute
14
     a body of experience and informed judgment to which courts and litigants may properly
15
     resort for guidance.’” Vigil v. Leavitt, 381 F.3d 826, 835 (9th Cir. 2004) (quoting Skidmore
16
     v. Swift & Co., 323 U.S. 134, 140, 65 S. Ct. 161, 89 L. Ed. 124 (1944)); Auer v. Robbins,
17
     519 U.S. 452, 461, 117 S. Ct. 905, 137 L. Ed. 2d 79 (1997)(an agency’s interpretation of its
18
     own regulation is entitled to deference). Interpretations contained in formats such as
19
     opinion letters are “entitled to respect” under Skidmore, but only to the extent that those
20
     interpretations have the “power to persuade.” Christensen v. Harris Cnty., 529 U.S. 576,
21
     587, 120 S. Ct. 1655, 1663 (2000). As recently as September 25, 2018, the DOJ wrote a
22
     letter to Congress in response to a Congressional inquiry stating that
23
              Absent the adoption of specific technical requirements for websites through
24            rulemaking, public accommodations have flexibility in how to comply with the
              ADA’s general requirements of nondiscrimination and effective
25            communication. Accordingly, noncompliance with a voluntary technical
              standard for website accessibility does not necessarily indicate noncompliance
26            with the ADA.
27 https://www.adatitleiii.com/wp-content/uploads/sites/121/2018/10/DOJ-letter-to-congress.p
28 df.

     Memo in Support of Motion to Dismiss Complaint   -5-
                  Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 12 of 22



 1            Thus, even an inaccessible or only partially accessible website is not a violation of
 2 the ADA and its regulations if the defendant has provided an accessible alternative, such as
 3 a telephone reservation desk, etc., Plaintiff’s First Cause of Action under the ADA based on
 4 allegedly inadequate website access therefore fails to state a claim and Plaintiff has failed to
 5 establish standing to assert his First Cause of Action.
 6 B.         There Is No Causal Connection Between Any Alleged “Injury” And Defendant’s
              Conduct.
 7
              Plaintiff’s First Cause of Action therefore does not allege an injury that is causally
 8
     related to Plaintiff’s purported “injury.” Plaintiff merely claims that the website did not
 9
     show any availability of ADA-compliant rooms. However, the purported injury here is that
10
     he was unable to rent a room online. He does not allege that he called the hotel, or availed
11
     himself of any of the alternatives to reserving a room online. Therefore his injury is not
12
     causally related to Defendant’s website at all and he cannot establish the second element of
13
     standing.2
14
                                   II.
15     STROJNIK LACKS STANDING PURSUANT TO CALIFORNIA’S UNRUH ACT
             TO BRING HIS SECOND AND THRID CAUSES OF ACTION
16
     A.       The Unruh Act Does Not Apply To Alleged Discrimination Suffered By Parties
17            Outside California.
              Strojnik is a resident of Maricopa County, Arizona. Complaint, ¶ 3. Because he was
18
     merely viewing websites from Arizona, he suffered no actual discrimination in California.
19
     The Unruh Act only applies to “[a]ll persons within the jurisdiction of this state.” Civ.
20
     Code, § 51 (emphasis added). As the court held in Warner v. Tinder Inc., 105 F. Supp. 3d
21
     1083, 1099 (C.D. Cal. 2015):
22
23
              2
24           The First Cause of Action also suffers from the same standing defects as briefed
25   more fully in connection with Plaintiff’s structural access claims, such as (1) whether his
     attempt to avail himself of the goods and services of the hotel was bona fide and (2)
26   whether he has a bona fide intention to rent a room at defendant’s hotel in the future. See
27   Brooke v. Peterson, 185 F. Supp. 3d 1203, 1209-10 (C.D. Cal. 2016); Advocates for
     Individuals with Disabilities LLC v. WSA Props. LLC, 210 F. Supp. 3d 1213, 1223 (D.
28   Ariz. 2016).
     Memo in Support of Motion to Dismiss Complaint   -6-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 13 of 22



 1            It has “limited geographic scope” and does not apply to alleged discrimination
              suffered by parties outside California. Tat Tohumculuk, A.S. v. HJ Heinz
 2            Company (2013) WL 6070483 at 7, [2013 U.S. Dist. LEXIS 162592 (E.D.Cal.
              November 13, 2013)] [“Plaintiff has not presented any case law, nor is the
 3            court aware of any, applying section 51 to alleged discrimination suffered by
              parties outside California. The Unruh Act, therefore, does not apply.”]; see
 4            also Archibald v. Cinerama Hawaiian Hotels, Inc. (1977) 73 Cal.App.3d 152,
              159.
 5
     See also, Moore v. Greyhound Bus Lines, Inc., 2018 U.S. Dist. LEXIS 114661, at 4 (S.D.
 6
     Cal. July 10, 2018)(“jurisdiction of the [Unruh] Act is expressly limited to violations taking
 7
     place in California, therefore, the ‘Act does not apply to this action because the alleged
 8
     discrimination occurred outside of California (in Denver, Colorado) and it is therefore
 9
     outside of the extraterritorial reach of the statute.’”); Tat Tohumculuk, A.S. v. HJ Heinz
10
     Company, WL 6070483 at 7, 2013 U.S. Dist. LEXIS 162592 (E.D.Cal. November 13,
11
     2013); Keum v. Virgin Am. Inc., 781 F.Supp.2d 944, 955 (N.D. Cal. 2011) (“The Unruh Act
12
     only applies to discrimination that takes place within California’s jurisdiction”); Loving v.
13
     Princess Cruise Lines, Ltd., 2009 U.S. Dist. LEXIS 130477(C.D. Cal. Mar. 5, 2009), at 8
14
     (“Plaintiffs’ state law claims also do not have extraterritorial reach. It is well-settled that the
15
     Unruh Act applies only within California”). Since Strojnik only viewed the allegedly non-
16
     compliant website from Arizona, Strojnik lacks standing pursuant to the Unruh Act, which
17
     is incapable of correcting by amendment. Accordingly, the Second Cause of Action should
18
     be dismissed with prejudice.
19
     B.       Strojnik Never Was Denied Lodging.
20
              Standing under Civil Code § 54.3 of the DPA is established where a disabled
21
     plaintiff can show he or he actually presented himself or herself to a business or public
22
     place with the intent of purchasing its products or utilizing its services in the manner in
23
     which those products and/or services are typically offered to the public and was actually
24
     denied equal access on a particular occasion. Reycraft v. Lee, 177 Cal. App. 4th 1211, 1224
25
     (2009). Thus, Strojnik must demonstrate that he actually presented himself to the
26
     defendant’s hotel and was denied access. However, Strojnik alleges that he never went to
27
     the hotel and therefore could not have been denied access on a particular occasion.
28

     Memo in Support of Motion to Dismiss Complaint   -7-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 14 of 22



 1            “[T]he cases interpreting the Act have consistently held that an individual plaintiff
 2 has standing to bring claims thereunder only if he or he has been the victim of the
 3 defendant’s discriminatory act.” Surrey v. TrueBeginnings, LLC (2008) 168 Cal. App. 4th
 4 414, 419. Surrey is directly on point and dispositive.
 5            Surrey involved a plaintiff who observed a posted policy on an online dating website
 6 offering free memberships only to women, but charging men for the same memberships.
 7 Seeing this policy, Surrey did not purchase a membership but instead filed suit under the
 8 Unruh Act. Id. at 417. “Because he did not attempt to or actually subscribe to
 9 TrueBeginnings’s services, Surrey did not suffer discrimination in any sense other than ‘in
10 the abstract. Thus, . . . he lacks standing to seek relief (whether damages or injunctive
11 relief) for violations of the [Unruh] Act and the Gender Tax Repeal Act.” Id. at 420.
12            In this case, as set forth in the Complaint and as in Surrey, Strojnik has merely
13 viewed Defendant’s website, never actually visited the hotel, never called the hotel or
14 attempted to obtain lodging in any way other than view a website online nor did the
15 defendant actually deny his ADA-compliant lodging. Complaint, ¶ 25. Accordingly,
16 Strojnik also lacks standing pursuant to Surrey’s “bright line” for her claims under the
17 Second and Third Causes of Action alleging “website access” claims.
18 C.         Strojnik’s Second Of Action Fails To State A Claim.
19            Standing to pursue monetary relief under the DPA or the Unruh Act is different from
20 standing to seek injunctive relief under federal or state law. See Reycraft, 177 Cal. App.4th
21 1211 (2009). Both state statutes restrict damages recovery to situations where “the plaintiff
22 personally encountered the violation on a particular occasion, or the plaintiff was deterred
23 from accessing a place of public accommodation on a particular occasion.” Rodriguez v.
24 Barrita, Inc., 10 F.Supp. 3d 1062, 1076 (N.D. Cal. 2014). Unlike the ADA, these statutes
25 require “something more than mere awareness of or a reasonable belief about the existence
26 of a discriminatory condition.” Id.
27            For example, a plaintiff cannot recover damages unless the violation actually denied
28 him or her equal access to some public facility. Urhausen v. Longs Drug Stores Cal., Inc.,

     Memo in Support of Motion to Dismiss Complaint   -8-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 15 of 22



 1 155 Cal. App. 4th 254, 265-66 (2007). In Urhausen, the court rejected the plaintiff’s
 2 attempt to equate a “denial of equal access” with the presence of a violation of federal or
 3 state regulations. As the court held, under that theory,
 4            any disabled person could sue for statutory damages whenever he or he
              encountered noncompliant facilities, regardless of whether that lack of
 5            compliance actually impaired the plaintiff's access to those facilities. Plaintiff's
              argument would thereby eliminate any distinction between a cause of action
 6            for equitable relief under section 55 and a cause of action for damages under
              section 54.3 . . .
 7
     Id.
 8
              In Strojnik’s Second and Third Causes of Action, Strojnik cannot allege that the
 9
     purported lack of availability of an ADA-accessible room actually impaired his ability to
10
     access defendant’s hotel. See Complaint, ¶ 16-21. In fact, the most that Strojnik alleges is
11
     that he attempted to reserve an ADA- accessible room online, but none were available. Id.
12
     For example, he does not allege that he attempted to call the hotel, email the hotel, or any
13
     number of easily accessible alternatives to access Defendant’s facilities, nor does he
14
     plausibly allege that he was actually attempting to patronize Defendant along with the other
15
     hotels that he has sued in San Franscisco area at the same time, for the same purported visit.
16
              Since Strojnik does not allege that the lack of availability of an ADA-accessible
17
     room on his rather vague statement that “Plaintiff intended to visit the San Francisco Area”
18
     with no dates mentioned whatsoever actually impaired his ability to access Defendant’s
19
     hotel, nor does the lack of availability of such a room on his purported dates of travel
20
     plausibly lead to the conclusion that there are no such rooms at all, Strojnik does not have
21
     either standing or state a claim under the Unruh Act pursuant to the Second Cause of
22
     Action.
23
                                   III.
24    STROJNIK DOES NOT HAVE A SEPARATE CLAIM UNDER THE UNRUH ACT
        FOR THE IDENTICAL CONDUCT THAT IS THE BASIS OF STROJNIK’S
25                     DISABLED PERSONS ACT CLAIM
26            Strojnik alleges what would be either a violation of the Unruh Act, Civil Code § 51,
27 or, for the same conduct, a violation of the more specific part of the Unruh Act commonly
28 known as the Disabled Persons Act, Civil Code § 54 et seq. (“DPA”). The DPA is more

     Memo in Support of Motion to Dismiss Complaint   -9-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 16 of 22



 1 narrowly tailored to “guarantee individuals with disabilities equal access to public places . .
 2 . and services, as well as . . . housing and places of public accommodation.” Munson v. Del
 3 Taco, Inc., 46 Cal.4th at 674 (2009), n. 8. The DPA similarly “specifies remedies for
 4 violations of these guarantees . . . .” Id. “Recognizing the overlap between the Unruh Civil
 5 Rights Act and the Disabled Persons Act, the Legislature expressly foreclosed double
 6 recovery.” Jankey v. Lee, 55 Cal.4th 1038, 1045, 150 Cal. Rptr. 3d 191, 290 P.3d 187
 7 (2012); Civil Code § 54.3(c).
 8            Well-established principles of statutory interpretation establish that the DPA, and not
 9 the general Unruh Act applies. A specific statutory provision controls over a more general
10 one. Salazar v. Eastin, 9 Cal.4th 836, 857 (1995). “That rule obtains even though the
11 general provision standing alone is sufficiently broad to include the subject to which the
12 statute relates.” Schelb v. Stein, 190 Cal.App.4th 1440, 1448 (2010). This interpretation of
13 the statutory scheme makes logical sense, as there is no reason that the Legislature would
14 provide a $1,000 statutory penalty or a $4,000 statutory penalty for the same act. By
15 foreclosing a double recovery, the reasonable interpretation is that the more specific DPA
16 remedy applies. Since Strojnik’s claims fall within the specific provisions of the DPA, his
17 Second and Third Causes of Action under the Unruh Act should be dismissed.
18                                               IV.
     STROJNIK DOES NOT HAVE STANDING TO ASSERT CLAIMS UNDER THE
19                                              ADA
   A.     Standing Requirements Under The ADA For Any Claims.
20
          Strojnik also lacks standing pursuant to the ADA for his claims for lack of standing
21
   for lack of an “imminent injury.” Spokeo, Inc., _U.S._, p. 8, 136 S.Ct. 1540, 1548. “To
22
   establish standing to pursue injunctive relief under the ADA, a plaintiff must also
23
   “demonstrate a ‘real and immediate threat of repeated injury’ in the future.” Brooke v. H&K
24
   P'ship, 2016 U.S. Dist. LEXIS 148572, at 5 (E.D. Cal. Oct. 26, 2016).
25
   B.     Strojnik Does Not Allege An “Imminent Injury.”
26
          “Strojnik's filing of so many hundreds of suits against hotels and motels over the past
27
   few years all over California, despite living in Arizona, calls into question [plaintiff’s]
28

     Memo in Support of Motion to Dismiss Complaint   -10-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 17 of 22



 1 intent and ability to visit these facilities in general.” Brooke v. RK Inv. Props., 2018 U.S.
 2 Dist. LEXIS 9120, at 3 (N.D. Cal. Jan. 19, 2018) (issuing OSC re Standing). See also,
 3 Brooke v. Newport Hotel Holding LLC, 2016 U.S. Dist. LEXIS 187101, at 9 n.3 (C.D. Cal.
 4 Apr. 29, 2016)(“Ms. Brooke alleges in every one of her many lawsuits that “in fact she will
 5 lodge” at each hotel which installs a pool lift. . . .Given the number of lawsuits he has filed,
 6 the Court views this representation with considerable skepticism.”); Brooke v. DS
 7 Hospitality, LLC, Case No. 16-cv-06750-VC (N.D.Cal. Dec. 15, 2016) (cataloging Brooke
 8 cases throughout California and issuing Order to Show Cause re lack of standing).
 9            Ordering that Ms. Brooke provide specific, concrete information about her travel
10 plans in the recent past and the near future, the Court held:
11            This information is necessary for the Court to determine plaintiff’s standing in
              this case, in particular the “evidence of concrete travel plans” to show “that a
12            disabled plaintiff intends to visit a facility” in near future. Civil Rights
              Education andth Enforcement Center v. Hospitality Properties Trust, 867 F.3d
13            1093, 1100 (9 Cir. 2017); see also id. at 1100 (approving of the approach    in
              Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1335-37 (11th Cir.
14            2013).
15 Brooke v. RK Inv. Props., 2018 U.S. Dist. LEXIS 9120 at 3 (N.D. Cal. Jan. 19, 2018).
16            In order for an ADA plaintiff to allege an injury that is imminent, he must express
17 more than a “vague desire to return” to the accommodation’s location. Summers v. Earth
18 Island Inst., 555 U.S. 488, 496, 129 S. Ct. 1142, 173 L. Ed. 2d 1 (2009). Absent a “firm
19 intention to visit” the location, the plaintiff has not alleged facts “to satisfy the requirement
20 of imminent injury[.]” Id. In other words, “‘some day’ intentions—without any description
21 of concrete plans, or indeed even any specification of when the some day will be—do not
22 support a finding of the ‘actual or imminent’ injury that [Supreme Court] cases require.”
23 Brooke v. Choice Hotels Int'l, Inc., 2016 U.S. Dist. LEXIS 60062, at pp. 7-8 (S.D. Cal. May
24 5, 2016). Far more specific allegations have been held to be insufficient. “General
25 statements regarding Plaintiff's intent to travel to an area . . . are insufficient to allege an
26 ‘actual and imminent’ injury.” Brooke v. Choice Hotels Int'l, Inc., 2016 U.S. Dist. LEXIS
27 60062, at *7-8 (S.D. Cal. May 5, 2016) citing Summers, 555 U.S. at 493.
28            In the ADA context, courts evaluate the possibility of future harm by assessing the

     Memo in Support of Motion to Dismiss Complaint   -11-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 18 of 22



 1 likelihood a plaintiff will again visit the premises at issue. Courts have examined the
 2 following factors to determine whether a plaintiff’s likelihood of returning to a place of
 3 public accommodation is sufficient to confer standing: “(1) the proximity of defendant's
 4 business to plaintiff's residence, (2) plaintiff's past patronage of defendant’s business, (3)
 5 the definitiveness of plaintiff's plans to return, and (4) the plaintiff's frequency of travel
 6 near defendant.” Brooke v. Choice Hotels Int'l, Inc., 2016 U.S. Dist. LEXIS 60062, at 7-8
 7 (S.D. Cal. May 5, 2016); see also, D’Lil v. Best Western Encina Lodge & Suites, 538 F.3d
 8 1031, 1037 (9th Cir. 2008) (finding actual or imminent injury sufficient to establish standing
 9 where a plaintiff demonstrated an intent to return and desire to visit the accommodation if it
10 were made accessible with reference to specific past and future trips).
11            In this case, the same concerns as those expressed by the courts in the many other
12 Brooke cases apply with equal force. First, it is questionable whether Strojnik’s allegations
13 of visiting hotels in the San Francisco area are plausible. He claims that when he could not
14 reserve a room online at Defendant’s hotel, he did not even bother to find another hotel in
15 San Francisco area. Complaint, ¶ 25. “Deterred, Plaintiff therefore will not book a room or
16 lodge at Defendant’s hotel until it modifies its policies and procedures regarding its
17 website,” Complaint, ¶ 11; and “Plaintiff intends to visit Defendant's Hotel at a specific
18 time when the Defendant's noncompliant Hotel becomes fully compliant with ADAAG,”
19 Complaint, ¶ 12 (emphasis added).
20            Second, although Strojnik alleges that he intends to return and is deterred from
21 staying at Defendant’s hotel, it is again implausible. In light of the many other hotels being
22 concurrently sued, not identifying which of the several hotels he is currently suing in San
23 Francisco area at which Strojnik intends to stay falls far short of the type of evidence
24 sufficient to establish ADA standing.
25 C.         Strojnik Fails To Establish That He Personally Suffered An “Injury In Fact.”
26            Plaintiff must suffer an “injury in fact” to invoke Article III standing. However,
27 Plaintiff did not visit Defendant’s hotel nor encounter a barrier there. Without such
28 allegations, “Plaintiff's injury is not ‘particularized and concrete’ . . . [or] ‘actual or

     Memo in Support of Motion to Dismiss Complaint   -12-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 19 of 22



 1 imminent.’” Brooke v. Peterson, 185 F. Supp. 3d at 1210 (“Binding precedent supports that
 2 under any theory of standing, including the deterrent effect doctrine, an ADA plaintiff must
 3 have previously visited a noncompliant place of accommodation to have an injury-in-fact
 4 under Article III.”). Otherwise,
 5            Under this theory, a disabled person in Arizona could learn of an architectural
              barrier at a facility in Tennessee which the person has never visited and never
 6            plans to visit, and yet would suffer an injury-in-fact by the mere knowledge.
              Such an injury, if it could be called an injury at all, would not be concrete,
 7            particularized, actual, or imminent. And even if the person firmly resolved that
              he would never visit the Tennessee facility because of the barrier, any future
 8            injury from the barrier would be purely hypothetical.
 9 Advocates for Individuals with Disabilities LLC v. WSA Props. LLC, 210 F. Supp. 3d 1213,
10 1218-19 (D. Ariz. 2016).
11            “It appears that every district court in California to address whether a plaintiff who
12 has not visited the defendant hotel can have standing pursuant to the ADA” based on
13 photographs or calling the hotel has held that a plaintiff does not. Brooke v. Capitol
14 Regency LLC, 2017 U.S. Dist. LEXIS 75428 (E.D.Cal. May 17, 2017); Brooke v. Peterson,
15 185 F.Supp.3d at 1207-10, 1213 (dismissing four related complaints for failure to allege an
16 injury in fact based on “call and confirm”); Brooke v. H.P. Hospitality, LLC, 2017 U.S.
17 Dist. LEXIS 214372 (C.D.Cal. July 11, 2017)(phone call to defendant hotel did not confer
18 standing); Brooke v. Capitol Regency LLC, 2017 U.S. Dist. LEXIS 75428 at *3 (E.D. Cal.
19 May 17, 2017); Brooke v. Pacific Gateway Ltd., 2017 U.S. Dist. LEXIS 70957 (S.D. Cal.
20 May 9, 2017)(“In sum, the Court finds Plaintiff['s] reliance on a telephone call and report of
21 an independent agent insufficient to confer standing.”); Brooke v. Newport Hotel Holding
22 LLC, 2016 U.S. Dist. LEXIS 187101 (C.D. Cal. Apr. 29, 2016)(photographs taken by an
23 agent of plaintiff insufficient to confer standing). Because Strojnik’s standing in this case is
24 exclusively based on allegedly visiting Defendant’s hotel – which he did not do, Strojnik
25 lacks Article III standing to assert an ADA claim and the Complaint should be dismissed
26 for lack of standing.
27                                  V.
       PLAINTIFF’S NEGLIGENCE CLAIM SHOULD BE DISMISSED FOR FAILING
28      TO STATE A CLAIM OR FOR LACK OF SUPPLEMENTAL JURISDICTION

     Memo in Support of Motion to Dismiss Complaint   -13-
                Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 20 of 22



 1 A.         There Is No Viable Negligence Claim.
 2            Strojnik does not allege any violation of a duty of care that was a substantial factor in
 3 causing Plaintiff’s harm. Strojnik only alleges that “Defendant had a duty to Plaintiff to
 4 remove ADA accessibility barriers so that Plaintiff as a disabled individual would have full
 5 and equal access to the public accommodation.” Complaint, ¶ 48, and that “Defendant
 6 breached this duty.” Complaint, ¶49. However, the violation of a statute is only evidence
 7 of the standard of care, not the duty of care. Strojnik must first allege that there was a duty
 8 of care that was breached to state a viable negligence claim.
 9            Second, Strojnik repeatedly alleges that Defendant’s conduct in failing to remove the
10 “ADA accessibility barriers” was “knowing and intentional.” Complaint, ¶¶ 55, 57.
11 Intentional conduct cannot support a claim of negligence. United States ex rel. Knapp v.
12 Calibre Sys., 2011 U.S. Dist. LEXIS 119589, at *14 (C.D. Cal. Oct. 17, 2011); Monaghan
13 v. El Dorado Cnty. Water Agency, 2012 U.S. Dist. LEXIS 14900, at *26 (E.D. Cal. Feb. 6,
14 2012).
15            Third, Strojnik cannot demonstrate that he has personally suffered any harm from the
16 alleged failure to remove any hypothetical barriers because he never went to the hotel and
17 never even tried to rent a room. Therefore, he is no more than a stranger in another state to
18 whom this Defendant owes no duty of care, and who could not have suffered any harm.
19 B.         Negligence Cannot Be Based On The ADA.
20            Even assuming that Strojnik had stated a negligence claim, the ADA does not
21 establish the applicable standard of care. “Whether a particular statute, administrative
22 regulation or local ordinance is utilized to define the standard of care in a negligence action
23 is clearly a question of law to be determined exclusively by the court.” Westbrook v. DTG
24 Operations, Inc., 2007 U.S. Dist. LEXIS 14653, at *18-19 (D. Nev. Feb. 28, 2007). Under
25 either the ADA or the Unruh Act, there are no accessibility guidelines that if not met are
26 per se unreasonable or that constitutes a per se barrier under the ADA Guidelines. Guerra
27 v. W. L.A. Coll., 2018 U.S. Dist. LEXIS 141029, at *19-20 (C.D. Cal. Aug. 20, 2018). The
28 ADA does not fall under the class of statutes that serve as a predicate for negligence per se.

     Memo in Support of Motion to Dismiss Complaint   -14-
                 Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 21 of 22



 1 Westbrook v. DTG Operations, Inc., 2007 U.S. Dist. LEXIS 14653, at *18-19 (D. Nev. Feb.
 2 28, 2007)(applying Nevada law); Scarborough v. Brown Group, Inc., 935 F. Supp. 954,
 3 964 (W.D. Tenn. 1995)(finding that Title VII is not the type of law encompassed under
 4 negligence per se because such claims may be supported only by statutes and regulations
 5 relating to public safety, such as health regulations and rules of the road.). “[n]ot every
 6 infraction of a statute will result in civil liability.” Urhausen v. Longs Drug Stores Cal.,
 7 Inc., 155 Cal. App. 4th 254, 267 (2007).
 8            In light of Plaintiff’s failure to establish that Defendant has denied him access to
 9 Defendant’s facilities or that he even has a viable “structural accessibility” claim pursuant
10 to the ADA, Plaintiff has not sufficiently alleged that Defendant was negligent and the
11 Fourth Cause of Action should be dismissed with prejudice. Guerra v. W. L.A. Coll., 2018
12 U.S. Dist. LEXIS 141029, at *34-35 (C.D. Cal. Aug. 20, 2018).
13 C.         Plaintiff’s Request For Punitive Damages Should Be Stricken.
14            In connection with her Sixteenth Cause of Action, Strojnik seeks punitive damages.
15 Punitive damages are not available for negligence. Complaint, ¶ 66. For any cause of
16 action, “punitive damages are allowed only upon a showing of “oppression, fraud, or
17 malice.” Civ. Code, § 3294. Negligence, even if gross or reckless, cannot justify punitive
18 damages. Krusi v. Bear, Stearns & Co.,144 Cal.App.3d 664, 679 (1983); Lee v. Bank of
19 Am., 218 Cal. App. 3d 914, 920 (1990).
20                                                          CONCLUSION
21            For the foregoing reasons, Defendant requests that this Court grant its Motion to
22 Dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and (6) with prejudice and
23 without leave to amend.
24                                                              Respectfully Submitted,
25                                                              STILLMAN & ASSOCIATES
26
27 Dated: March 28, 2019                                        By:_____________________
                                                                      Philip H. Stillman, Esq.
28                                                              Attorneys for defendant 574 ESCUELA, LLC

     Memo re Mtn to Dismiss pursuant to Rule 12(b)(1) and (6)        -15-
                 Case 3:18-cv-06777-JD Document 13-1 Filed 03/29/19 Page 22 of 22



 1                                                     PROOF OF SERVICE
 2            I, the undersigned, certify under penalty of perjury that on March 29, 2019 or as soon
 3 as possible thereafter, copies of the foregoing Motion to Dismiss and Memorandum of
 4 Points and Authorities was served electronically by the Court’s ECF notice to all
 5 persons/entities requesting special notice or otherwise entitled to the same.
 6
 7                                                              By: /s/ Philip H. Stillman
                                                                  Attorneys for 574 ESCUELA, LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Memo re Mtn to Dismiss pursuant to Rule 12(b)(1) and (6)        -16-
